DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes the following (see MPEP 2173.05 (h)): 
II.    "OPTIONALLY"
Another alternative format which requires some analysis before concluding whether or not the language is indefinite involves the use of the term "optionally." In Ex parte Cordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim. A similar holding was reached with regard to the term "optionally" in Ex parte Wu, 10 USPQ2d 2031 (Bd. Pat. App. & Inter. 1989). In the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 U.S.C. 112(b)  and explain why there is confusion.
Claims 2, 13-16, 21 recites the limitations:
Claim 2: “one of the axes”
Claim 13: “the remote release sleeve”
Claim 14: “the remote release sleeve”
Claim 15: “the bearing”
Claim 15: “the remote release sleeve”
Claim 16: “the remote release sleeve”
Claim 21: “the reamer head”
There is insufficient antecedent basis for these limitations in the claims.
Claim 26 recites multiple limitations that lack antecedent bases. Claim 26 is written as an independent claim, but is written to reference limitations and elements as if it depends on a previous claim/ a combination of previous claims. Examiner suggests amending claim 26 to depend on a claim containing all the limitations or alternatively, replacing instances of “the” preceding the limitations with “a” the first time they are mentioned in the claim. 
It is also unclear how the methodology claimed is a method of using a reamer driver. Rather, it appears to be a method of assembling a reamer driver using parts from a surgical kit. 
Regarding claims 11, 13, 14, the use of “preferably” renders the claims indefinite.
Regarding claims 9, 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 discloses the transmission drive chain of claim 1 including ”.  Claim 22 depends on claim 1, and claim 1 discloses the “transmission drive chain comprising… a first and at least one further universal joint…”. Claim 22 is not further limiting because claim 1 has already disclosed at least TWO universal joints (as evident by “a first and at least one further”). For claim 22 to state there is at least one universal joint is not further limiting, rather it is broadening the limitations set in claim 1 since “at least one” includes one. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "29" have both been used to designate a rotational transmission feature (see pg. 5 of specification, second paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a spring as described in the specification (see pg. 8 of specification, first paragraph, as element 508 does not appear to be a spring as detailed).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will 
 Specification
The disclosure is objected to because of the following informalities: 
pg. 5: "transmission drive train" should read "transmission drive chain".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lechot et al. (US 2008/0058804 A1).
Regarding claim 1, Lechot et al. disclose, a surgical reamer driver having a transmission drive chain fig. 6 (207) comprising a locking surgical tool connector fig. 6 (220), a first and at least one further universal joint fig. 6 (209) connected to at least one intermediate shaft (see fig. below), a housing assembly fig. 6 (113) enclosing the transmission drive chain, and a handle assembly fig. 8 (500), wherein the driver further includes a device fig. 9d (420) acting on the transmission drive chain at a location proximate to the at least one further universal joint so as to be capable of remotely inducing relative movement of the transmission drive chain with respect to at least a portion of the housing assembly to activate locking and unlocking of the locking surgical tool connector [0046, 0047].

    PNG
    media_image1.png
    250
    505
    media_image1.png
    Greyscale


	Regarding claim 2, Lechot et al. disclose the surgical reamer driver of claim 1, wherein the device for remotely inducing relative movement fig. 9d (d) of the transmission drive chain moves the transmission drive chain in a direction of at least one of the axes of the transmission drive chain [0045, 0046]. 
Regarding claim 3, Lechot et al. disclose the surgical reamer driver of claim 1, wherein the device for remotely inducing relative movement includes a remote release sleeve fig. 9b (502”) [0042], the remote release sleeve being releasably connected to the transmission drive chain [0048] to open the surgical tool connector. 
Regarding claim 4, Lechot et al. disclose the surgical reamer driver of claim 1, wherein the surgical tool connector has a release sleeve fig. 9a (482) rotatably connected to the housing assembly. 
Regarding claim 5, Lechot et al. disclose the surgical reamer driver of claim 1, where the proximal portion of the transmission drive chain and the surgical tool connector are not coaxial fig. 6.
Regarding claim 6, Lechot et al. disclose the surgical reamer driver of claim 4, wherein the release sleeve is connected to the housing assembly via a bayonet sleeve fig. 9a (502’) [0042], the bayonet sleeve being affixed to the housing assembly fig. 8. 	Regarding claim 7, Lechot et al. disclose the surgical reamer driver of claim 3, 
Regarding claim 8, Lechot et al. disclose the surgical reamer driver of claim 3, where at least one bearing holds at least a portion of the transmission drive chain into the housing assembly [0035], wherein the remote release sleeve interacts with the said bearing to induce relative movement of the transmission drive chain [0035, 0036].
Regarding claim 10, Lechot et al. disclose the surgical reamer driver of claim 7, wherein the bearing is guided by guiding means fig. 6 (218a), allowing it to slide in backward and forward direction within the housing assembly [0035, 0036].  
Regarding claim 13, Lechot et al. disclose the surgical reamer driver of claim 6, wherein the remote release sleeve is positioned on a proximal tube at its distal end fig. 9a (502), preferably on the handle assembly fig. 8 (500, 502). 	Regarding claim 14, Lechot et al. disclose the surgical reamer driver of claim 6, wherein the remote release sleeve is positioned proximally on a proximal tube fig. 9a (484), preferably on the handle assembly fig. 9a (482, 482’) [0042]. 
Regarding claim 15, Lechot et al. disclose the surgical reamer driver of claim 6, wherein the bearing, the housing assembly, and the remote release sleeve are adapted in operation to not open gaps thereby avoiding the entry of debris and chips [0042-0044].  	Regarding claim 16, Lechot et al. disclose the surgical reamer driver of claim 15, wherein the surgical reamer driver remains fully encapsulated in operation in that the 
Regarding claim 17, Lechot et al. disclose the surgical reamer driver of claim 15, wherein the surgical reamer further includes a supplementary bearing holding fig. 6 (218, 218a) the transmission drive chain into the housing assembly. 
Regarding claim 18, Lechot et al. disclose the surgical reamer driver of claim 1,  wherein the driver further includes a motor shaft coupling fig. 6 (204) rotatably connecting the interfacing transmission drive chain, the motor shaft coupling providing a connection to a drive motor at a proximal end of thereof [0035].
Regarding claim 19, Lechot et al. disclose the surgical reamer driver of claim 1, wherein the surgical tool connector includes a quick connect mechanism for coupling with a surgical tool [0037].
Regarding claim 20, Lechot et al. disclose the surgical reamer driver of claim 1 further including a sliding release sleeve located on the housing assembly which respectively locks and unlocks the housing assembly fig. 9a (450) for assembling or disassembling of the handle assembly from the housing assembly [0042]. 
Regarding claim 21, Lechot et al. disclose the surgical reamer driver of claim 1, wherein a release sleeve fig. 9a (455) remote to the reamer head slides on the handle assembly. 	Regarding claim 22, Lechot et al. disclose the surgical reamer driver of claim 1, wherein the transmission drive chain includes at least one universal joint fig. 6 (209) [0035]. 

Regarding claim 24, Lechot et al. disclose the surgical reamer driver of claim 1 together with other component, the kit further comprising a case fig. 14 (600) for organizing and storing the components of the kit [0055]. 
Regarding claim 25, Lechot et al. disclose the surgical kit of claim 24, further including: a) surgical tools of various sizes and styles, adapted to interface with the surgical tool connector [0055]; b) optionally, an alternative motor coupling having an alternative connection configuration; and c) optionally, an alternate transmission drive chain having an alternate surgical tool connector. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lechot et al. (US 2008/0058804 A1) in view of Mcminn et al. (US 2008/0287952 A1).
Regarding claim 26, Lechot et al. disclose a method for using a reamer driver including the steps of… d) sliding the handle assembly fig, 8 (500) onto the housing assembly thereby effectively encapsulating the drive chain [0042]; e) actuating a sliding release sleeve fig. 9a (450) to lock the handle assembly to the housing assembly [0042]; f) attaching a surgical tool to the reamer driver fig. 8 (420) [0039, 0040]; and g) actuating the remote release sleeve remote to a reamer head to disconnect the surgical tool from the surgical tool connector [0048]. 	 	However, Lechot et al. do not disclose a method for using a reamer driver 
Regarding claim 26, Mcminn et al. disclose a method for using a reamer driver including the steps of: a) inserting the transmission drive chain fig. 1 (34, 35) into the housing assembly, thus assembling the drive chain inside the housing assembly [0082]; b) snapping the transmission drive chain into the distal transmission drive chain bearing [0088] fig. 6 (11, 13) and, optionally, into the proximal transmission drive chain bearing; c) inserting a motor shaft coupling into the housing assembly thereby avoiding axial force being transmitted into the drive chain from one end [0086]… 
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lechot et al. with those of Mcminn et al. as Lechot et al. disclose that the device is meant to be easily disassembled and reassembled for easy sterilization. While Lechot et al. does not specifically outline details of how the device is disassembled or reassembled, Mcminn et al. disclose such details on a similar device with the same key parts that can be locked or unlocked with other features and that .  
Allowable Subject Matter
Claims 9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/L.N./Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775